Matter of Drucker (2017 NY Slip Op 02644)





Matter of Drucker


2017 NY Slip Op 02644


Decided on April 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SHERI S. ROMAN, JJ.


2010-04932 	ON MOTION

[*1]In the Matter of Mitchell S. Drucker, a suspended attorney. 	 (Attorney Registration No. 2683050)




DECISION & ORDERMotion by Mitchell S. Drucker for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Drucker was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 7, 1995. By decision and order on motion of this Court dated December 7, 2010, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Drucker based upon the acts of professional misconduct set forth in a verified petition dated May 18, 2010, Mr. Drucker was barred from relitigating any of the factual issues raised therein based upon the doctrine of collateral estoppel, and the matter was referred to the Honorable Geoffrey J. O'Connell, as Special Referee, to hear and report solely on the issue of mitigation. By decision and order on motion of this Court dated September 9, 2011, Mr. Drucker's motion to dismiss the petition was denied, and the Grievance Committee's cross motion to dismiss Mr. Drucker's affirmative defenses was denied, without prejudice to seeking relief before the Special Referee. By opinion and order of this Court dated July 17, 2013, Mr. Drucker was suspended from the practice of law for a period of three years, commencing August 16, 2013, based on two charges of professional misconduct (see Matter of Drucker, 109 AD3d 292). By decision and order of this Court dated June 10, 2016, Mr. Drucker's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and general fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Mitchell S. Drucker is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Mitchell S. Drucker to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and ROMAN JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court